DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1, 3-7, 9, 10, 12, 13, 20, 22, 23, 25 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cheng (US 2009/0265931).
Re claim 1, Cheng discloses an electromagnetic shielding structure (1) comprising: a planar structure (11); and at least one footing (12) projecting from the planar structure, wherein at least one of the planar structure and the at least one footing comprises a heat resistant plastic core [0024] and an electrically conductive material (20) abutting at least a portion of the heat resistance plastic core [0026] (Fig 7).
Re claim 3, wherein the electric conductive material comprises metal [0026].
Re claim 4, wherein the heat resistant plastic core includes at least one opening extending therethrough [0025].
Re claim 5, wherein the electrically conductive material substantially completely encapsulates the heat resistant plastic core [0026].
Re claim 6, wherein the electromagnetic shielding structure is thermally conductive (metal inherently conducts heat).

Re claim 7, Cheng discloses an integrated circuit assembly, comprising: an electronic substrate (5); at least one integrated circuit device (52) electrically attached to the electronic substrate (Fig 7); and an electromagnetic shielding structure (1) electrically attached to the electronic substrate adjacent to the at least integrated circuit device (Fig 9), wherein the electromagnetic shielding structure comprises a planar structure (11) and at least one extension projecting (12)  from the planar structure, wherein at least one of the planar structure and the at least one footing comprises a heat resistant plastic core [0024] and an electrically conductive material (20) abutting at least a portion of the heat resistant plastic core [0026] (Fig 7).
Re claim 9, wherein the electric conductive material comprises metal [0026].
Re claim 10, wherein the heat resistant plastic core includes at least one opening extending therethrough [0025].
Re claim 12, wherein the electrically conductive material substantially completely encapsulates the heat resistant plastic core [0026].
Re claim 13, wherein the electromagnetic shielding structure is thermally conductive (metal inherently conducts heat).
Re claim 20, Cheng discloses a method of fabricating an integrated circuit assembly, comprising: forming an electronic substrate (5); forming at least one integrated circuit device (52); electrically attaching the at least one integrated circuit device to the electronic substrate (Fig 7); forming at least one electromagnetic interference structure (1) by forming a planar structure (11) and at least one footing (12) projecting from the planar structure, wherein at least one of the planar structure and the at least one footing comprises a heat resistant plastic core [0024], and forming an electrically conductive material (20) abutting at least a portion of the heat resistant plastic core [0026](Fig 7); and electrically attaching the electromagnetic shielding structure to the electronic substrate adjacent to the at least one integrated circuit device (Fig 9).
Re claim 22, wherein forming the electrically conductive material comprises forming the electrically conductive material from metal [0026].
Re claim 23, wherein forming the heat resistant plastic core includes forming at least one opening extending therethrough [0025].
Re claim 25, wherein forming the electromagnetic shielding structure comprises forming the electromagnetic shielding structure from at least one thermally conductive material (metal inherently conducts heat).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 14, 16, 17, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0265931) in view of Smith et al (US 2017/0290207).
Re claim 14, Cheng discloses an electronic system, comprising: an integrated circuit package, wherein the integrated circuit package comprises: an electronic substrate (5); at least one integrated circuit device (52) electrically attached to the electronic substrate (Fig 7); and an electromagnetic shielding structure (1) attached to the electronic substrate adjacent to the at least integrated circuit device (Fig 9), wherein the electromagnetic shielding structure comprises a planar structure (11) and at least one footing projecting (12) from the planar structure, wherein at least one of the planar structure and at least one footing comprises a heat resistant plastic core [0024] and an electrically conductive material (20) abutting at least a portion of the heat resistant plastic core [0026](Fig 7), but does not disclose a board and the integrated circuit package electrically attached to the board.
Re claim 16, wherein the electric conductive material comprises metal [0026].
Re claim 17, wherein the heat resistant plastic core includes at least one opening extending therethrough [0025].
Re claim 19, wherein the electromagnetic shielding structure is thermally conductive (metal inherently conducts heat).
Smith et al teach a board (12) and an integrated circuit package (20, 22, 24) electrically attached to the board (Fig 1). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the board with the integrated circuit package of Cheng for forming a housing.

Claim(s) 2, 8, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0265931) in view of Tanaka (US 2020/0315073).
The teaching as discussed above does not disclose wherein the heat resistance plastic core comprises a liquid crystal polymer with a glass fiber filler material (re claims 2, 8, 21).
Tanaka teach the use of a liquid crystal polymer with a glass fiber filler material [0060] for the purpose of improving the formability [0013]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the liquid crystal polymer with a glass fiber filler material for the plastic core of Cheng for the purpose of improving the formability.
Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0265931) in view of Smith et al (US 2017/0290207) and Tanaka (US 2020/0315073).
The teaching as discussed above does not disclose wherein the heat resistance plastic core comprises a liquid crystal polymer with a glass fiber filler material (re claims 2, 8, 21).
Tanaka teach the use of a liquid crystal polymer with a glass fiber filler material [0060] for the purpose of improving the formability [0013]. It would have been obvious to one of ordinary skill in the art at the time the invention was made to use the liquid crystal polymer with a glass fiber filler material for the plastic core of Cheng for the purpose of improving the formability.

Claim(s) 11, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0265931) in view of Dixon et al (US 2018/0228063)
The teaching as discussed above does not disclose a heat dissipation device and a thermal interface material, wherein the thermal interface material extends through the opening between the integrated circuit device and the heat dissipation device.
Dixon et al teach the use of a heat dissipation device (228) and a thermal interface material (244), wherein the thermal interface material extends through the at least one opening (208) between an integrated circuit device (224) and the heat dissipation device (Fig 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the opening thermal interface material and heat dissipation material for cooling integrated circuit device.
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cheng (US 2009/0265931) in view of Smith et al (US 2017/0290207) and Dixon et al (US 2018/0228063)
The teaching as discussed above does not disclose a heat dissipation device and a thermal interface material, wherein the thermal interface material extends through the opening between the integrated circuit device and the heat dissipation device.
Dixon et al teach the use of a heat dissipation device (228) and a thermal interface material (244), wherein the thermal interface material extends through the at least one opening (208) between an integrated circuit device (224) and the heat dissipation device (Fig 2). It would have been obvious to one of ordinary skill in the art at the time the invention was made to include the opening thermal interface material and heat dissipation material for cooling integrated circuit device.

Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG V NGO whose telephone number is (571)272-1979. The examiner can normally be reached 9-5:30 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Thompson can be reached on (571) 272-2342. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HUNG V NGO/Primary Examiner, Art Unit 2847